Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15 and 17 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on
April 26, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I 

    PNG
    media_image1.png
    125
    591
    media_image1.png
    Greyscale

 and elected the species of a compound of Formula VI, 
    PNG
    media_image2.png
    167
    285
    media_image2.png
    Greyscale
, wherein Q1 and Q2 are halogens and R1 represents methoxy {see Compound C289 on page 65 of the instant specification,

    PNG
    media_image3.png
    265
    394
    media_image3.png
    Greyscale
} 



Claims 4-8 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
February 28, 2019.  Claims 4-8 and 10-14 were cancelled per the Amendment filed October 9, 2019.


	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claim 17 is confusing because claim 17 is directed to a pharmaceutical compound instead of a pharmaceutical composition as claimed in independent claim 15.  Therefore, claim 17 is indefinite.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb {US 2009/0163545}.
Goldfarb discloses, for example, the compound of Chemical Abstracts Registry Number 865656-37-7, 

    PNG
    media_image4.png
    354
    597
    media_image4.png
    Greyscale

{a compound of instant formula (V), 
    PNG
    media_image5.png
    420
    712
    media_image5.png
    Greyscale
, wherein A represents halogen; and R1 represents an alkyl group},

in PubChem BioAssay AID 775 {National Center for Biotechnology Information. PubChem Bioassay Record for AID 775, Screen for Chemicals that Extend Yeast Lifespan, Source: SRMLSC. https://pubchem.ncbi.nlm. nih.gov/bioassay/775. Accessed May 11, 2021, deposited July 12, 2007} in Example 2 on page 5.
	PubChem BioAssay AID 775 references the lifespan altering compounds (i.e., “LAC”) by their substance identifier (i.e., SID).  See paragraph [0053] on page 4 865656-37-7 {see Goldfarb - Chemical Abstracts 151:92844, 2009} corresponds to PubChem’s compound identifier, CID 2134374 {National Center for Biotechnology Information. "PubChem Compound Summary for CID 2134374" PubChem, https://pubchem.ncbi. nlm.nih. gov/compound/2134374. Accessed May 11, 2021, create date July 14, 2005} and corresponds to PubChem’s substance identifier, PubChem SID 17515642 {National Center for Biotechnology Information. PubChem Substance Record for SID 17515642, MLS000722116, Source: MLSMR. https://pubchem.ncbi.nlm. nih.gov/substance/17515642. Accessed May 11, 2021, deposited February 6, 2007}.  
Goldfarb discloses that his compounds can be adapted for oral administration {paragraph [0050] on page 4}.  Goldfarb discloses that the administration of the LAC can be performed in conjunction with any conventional therapies for oral administration.    Goldfarb discloses that cells are treated with his compounds for transplantation or cell therapy such as .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant et al. {Chemistry and Industry, October 4, 1980, 19, pages 791-792} and Merchant et al. {Journal of Heterocyclic Chemistry, 1981, 18(2), pages 441-442}, each in view of the teachings in Hung et al. {US 2014/0296232}.
	Applicant currently claims a pharmaceutical composition comprising a pharmaceutical compound in solid form having a structure of an instant formula in independent claim 15 together with a pharmaceutically acceptable excipient, diluent or carrier.
Merchant et al. (1980) disclose Compounds 2 and 3 that have anti-tubercular (Anti-TB) activity (see the table at the bottom of the 1st column on page 791) and that the compounds were placed in pharmaceutically acceptable carriers (such as chloroform),

    PNG
    media_image6.png
    290
    756
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    407
    675
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    375
    652
    media_image8.png
    Greyscale
, wherein R1 represents an amine or an amide, respectively}.


Merchant et al. (1981) disclose Compounds IIb and IIIb in Table I on page 441 and that his compounds were placed in pharmaceutically acceptable carriers (such as acetic acid – page 442, column 2),

    PNG
    media_image9.png
    228
    503
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    546
    828
    media_image10.png
    Greyscale

{a compound of instant formula (V), 
    PNG
    media_image5.png
    420
    712
    media_image5.png
    Greyscale
, wherein A represents hydrogen; and R1 represents an alkyl group}.  
Each of the above cited prior art disclose at least one compound that is embraced by at least one of the formulae listed in instant currently amended claim 15 and said prior art compounds have been placed in pharmaceutically acceptable carriers.  Merchant et al. 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the pharmaceutical compositions of the prior art and the pharmaceutical composition currently claimed is that a compound of an instant formulae is in the form of a solid in the pharmaceutical composition.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
However, Hung et al. teach coumaryl compounds of Formula I (pages 1-2),

    PNG
    media_image11.png
    130
    218
    media_image11.png
    Greyscale


It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products disclosed by each of the Merchant et al. references in view of the teachings in Hung et al.  A person of ordinary skill in the art would have been motivated to prepare products disclosed by each of the Merchant et al. references in solid form for oral administration as taught by Hung et al. to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would have antitubercular 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600

				

May 11, 2021
Book XXV, page 12